Citation Nr: 1520355	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-00 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for folliculitis barbae, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for actinic keratosis, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946.  He had additional service in the United States Army Reserve until October 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Upon the initial adjudication of the claim, the Veteran's claims folder was transferred to the RO in Muskogee, Oklahoma.  

On July 21, 2010, the Veteran appeared at the Muskogee RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In August 2010, the Board reopened a previously denied claim of entitlement to service connection for folliculitis barbae and remanded that issue for further evidentiary development.  The Board also remanded the claims of service connection for actinic keratosis and service connection for skin cancer for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in December 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  
FINDINGS OF FACT

1.  The Veteran's in-service radiation exposure has been estimated to be less than 1 rem.  

2.  There is no evidence of a current diagnosis of skin cancer and no competent evidence linking any current skin disorder with the Veteran's period of military service, to include any in-service radiation exposure.  


CONCLUSION OF LAW

The Veteran is not shown to have a skin disorder, to include folliculitis barbae, actinic keratosis, or skin cancer that is the result of disease or injury incurred in or aggravated by active military service; nor may any such disability be presumed to have been due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in July 2007, January 2008 and March 2008 from the RO to the Veteran which were issued prior to the RO decision in April 2008.  Additional letters were issued in December 2010 and June 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board notes that the Veteran's service treatment records are unavailable.  In October 2007, the National Personnel Records Center (NPRC) indicated that the records may have been destroyed in a fire at the Records Center in 1973.  Many subsequent attempts were made to obtain the service treatment records, to no avail; all of those attempts have been documented in the record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided a rationale for his conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA. Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

An Enlisted Record Report of Separation, Honorable Discharge (WD AGO 53) indicates that the Veteran served on active duty from April 1945 to December 1946; the form further indicates that the Veteran served as part of the Army of Occupation of Japan, and his dates of overseas service are listed as from October 1945 to October 1946.  Regardless of multiple search requests, the RO has not been able to locate any service treatment records (STRs) for the Veteran, except for a separation examination, dated in October 1946, which was negative for findings of any type of skin disorder, including skin cancer.  

On the occasion of a VA dermatology examination in April 1983, it was noted that the Veteran had had a recurrent rash on his face since 1945; it was manifested primarily as pustules on the chin and seemed to be exacerbated by shaving with a blade.  Examination of the face was negative.  The pertinent diagnosis was history suggesting probable recurrent folliculitis barbae.  

By a rating action in May 1983, the RO denied service connection for folliculitis barbae; this was based on a finding that a facial infection was not shown by the evidence of record.  

The Veteran's claim for service connection for skin disorders (VA Form 21-526) was received in November 2006.  In his application, the Veteran reported landing in Hiroshima or close by within one month after the bomb had been dropped; he stated that he served in Japan for one year.  Submitted in support of the claim was a Separation Qualification Record, indicating that the Veteran was an automotive mechanic; he worked in a motor pool while assigned to the 229th Ordnance Base Depot.  It was noted that the Veteran examined vehicles by visual inspection and road test to determine work necessary; he also worked on carburetors, ignition systems, brakes, wheels, body and engine.  

In October 2007, the National Personnel Records Center (NPRC) certified that the Veteran's service records had been destroyed by a fire.  It was noted that there were no STRs or Surgeon General Office (SGO) records available.  

Received in March 2008 were VA progress notes dated from April 1987 to February 1989.  In April 1987, the Veteran was seen in non-urgent triage and was diagnosed with skin cancers on his left cheek.  Upon further evaluation, he was diagnosed with basal cell carcinoma on both cheeks.  The Veteran was subsequently seen at a VA dermatology clinic in May 1987, at which time it was noted that he had a long history of sun exposure; he complained of bumps postauricularly.  The impression was actinic keratosis, with actinic damage diffusely.  In February 1989, it was noted that the Veteran's condition was stable, and it was no longer active.  

Of record is a medical statement from Dr. Evan D. Cole, dated in July 2008, indicating that he has provided primary medical care for the Veteran for approximately five years.  Dr. Cole related that the Veteran had been treated for chemical and/or radiation induced skin damage due to exposure during World War II; he noted that the Veteran developed an unspecified type of skin burn involving the face, hands and forearms.  Dr. Cole reported that this skin condition was later treated with the application of topical penicillin, which produced a fairly severe systemic reaction, and other forms of treatment were later applied.  Dr. Cole stated that, to this day, the Veteran continues to be afflicted by chronic skin itching of the forearms and face, and he is afflicted by chronic flaking of the skin.  Dr. Cole further noted that the Veteran had had several skin cancers and numerous precancerous lesions of the skin.  

At his personal hearing in July 2010, the Veteran related that he served on active duty in Japan for one year; he could not recall where exactly he served, but stated that he was close to Hiroshima and Nagasaki.  The Veteran testified that he began experiencing skin problems approximately two months before returning to the United States.  The Veteran reported that he had to go to the dispensary to evaluate some bubbles on his face and arms; he stated that he subsequently spent 45 days in a VA hospital in Lawton, Oklahoma, where he was treated with penicillin, although he is now allergic to penicillin.  The Veteran indicated that he was never told what skin problems he had while in service in Japan.  The Veteran indicated that his skin cancers were later removed.  He stated that he also developed a skin problem with the use of regular razors; he had to use electric razors.  The Veteran maintained that he had no skin problems prior to service.  The Veteran reported that he was diagnosed with skin cancer even before leaving Japan; he had developed little spots on his skin in service.  The Veteran reported that he began seeing a doctor in 1947, immediately upon his return to home from Japan; however, that doctor is now deceased.  The Veteran noted that his private doctor, Dr. Cole, has indicated that the skin cancer is due to radiation exposure during military service.  

In December 2011, the RO contacted the Defense Threat Reduction Agency (DTRA) and requested verification of the Veteran's participation in a radiation risk activity as described in the letter, and provide the associated radiation dose.  In response to this request, in May 2012, the DTRA noted that the unit morning reports indicate that the Veteran was present at the Army Ground Forces Replacement Depot #2, Ford Ord, California as of September 18, 1945.  He departed Fort Ord on October 11, 1945 and arrived in the Asiatic-Pacific Theater of Operations on October 31, 1945.  Unfortunately, the designation of the Veteran's unit upon arriving in Japan is not known.  The DTRA also noted that a review of the unit morning reports for the 229th Ordnance Base Depot did not reveal a reference to the Veteran during the period from October 1945 to June 1946.  It was reported that the 229th Ordnance Base Depot was located at Kobe, Japan (155 miles from Hiroshima and 325 from Nagasaki) from November 1945 to February 1946, and at Yokohama (415 miles from Hiroshima and 580 miles from Nagasaki) as of March 1946.  DTRA observed that the Veteran was recorded as being assigned to Headquarters and Service Company, 142nd Ordnance Base Automotive Maintenance Battalion, at Yokohama on June 6, 1946 from an unspecified unit.  He was transferred to the 529th Ordnance Heavy Automotive Maintenance Company at Yokohama on June 19, 1946 and was present there on July 1, 1946, when he was placed on temporary duty with Headquarters Company, Yokohama Base.  He was transferred to the 95th Ordnance Heavy Maintenance Company, Yokohama on August 6, 1946 and remained with that unit until September 23, 1946 when he was assigned to the Disposition Center, 4th Replacement Depot, Tokyo, for return to the United States.  In summary, it was determined that military historical records do not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan.  

Of record is a memorandum from the Co-Director of the Environmental Health Program, dated in August 2012, noting that the Veteran was stationed in the area of Kobe and Yokohama in Japan in 1945 and 1946; he also noted that the Veteran was never assigned to Hiroshima or Nagasaki.  The Co-Director further noted that the Veteran was diagnosed with basal cell carcinoma of the left cheek in 1987.  The director reported that, according to the DTRA fact sheet pertaining to Hiroshima and Nagasaki forces, the maximum dose received by the most exposed military personnel during the year following the atomic bombing in either city was less than 1 rem (internal and external dose combined).  In view of the fact that the Veteran was not present in the area, it was determined that his radiation dose should have been considered less than 1 rem.  The Health Physics Society stated that there is substantial and convincing scientific evidence for health risks following high-dose exposure; however, below 5 to 10 rem (which included occupational and environmental exposures) risks of health effects are either too small to be observed or are nonexistent.  In view of the above figures, the director opined that it was unlikely that the Veteran's basal cell carcinoma of the left cheek could be attributed to radiation exposure while in military service.  

Also of record is an opinion from the Director of Compensation Service, dated in August 2012, indicating that, as a result of the above opinion and following review of the evidence in its entirety, it was his opinion that there was no reasonable possibility that the Veteran's basal cell cancer of the left cheek resulted from exposure to ionizing radiation in service.  

The Veteran was afforded a VA examination in September 2012.  At that time, the Veteran related that the only skin condition that he had was a little place on the left side of his nose that a doctor "froze off" about three months earlier.  He denied any problems anywhere else.  The Veteran also denied using any sort of lotion or cream.  He stated that he has performed several different types of jobs but he last ran a salvage yard for some time.  On examination, the examiner stated that the Veteran did not have any of the specific skin conditions listed, visible or otherwise; nor did the Veteran have a benign or malignant neoplasm or metastases related to a condition in the diagnosis section.  The examiner observed that, on the left side of the Veteran's nose approximately 2 cm from the medial canthus of the left eye, there was a slightly erythematous irregularly bordered skin lesion that was raised, not with distinct borders, not with depression, not with elevation, and not with eschar.  The examiner noted that this lesion was compatible with what the Veteran described as a place on the skin that had been "frozen off" and was the location of the prior freezing with liquid nitrogen by the Veteran's private physician.  The Veteran indicated that it was a basal cell cancer, but he was not sure; he noted that the lesion was not biopsied or excised.  The examiner stated that the Veteran had no pain and stated that there were no other skin problems that he was aware of.  The examiner noted that the extensor surfaces of both forearms were tanned without lesion, except for areas of ecchymoses due to hitting his arm and causing a "bruise."  The pertinent diagnosis was atrophy and vascular reaction disorder at the site of skin freezing.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that, after a review of the medical records, taking the Veteran's history, and performing a physical examination, it was less likely that there is a skin cancer, actinic keratosis, or folliculitis barbae present that was permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge.  The examiner stated that the only skin change that was noted on the examination was a small erythematous skin change due to the location where the Veteran's civilian doctor froze off a skin lesion.  The Veteran could not recall the diagnosis made by the private physician; he also did not recall whether or not the doctor called the lesion a basal cell carcinoma.  The examiner indicated that he had no biopsy of the prior skin abnormalities to determine whether there has been a diagnosis of a basal cell carcinoma or other type of carcinoma of the skin at this particular facial site.  The examiner acknowledged that previous letters written on behalf of the Veteran listed various skin lesions and that there have been skin cancers.  However, he noted that, on examination today, there was no lesion that appeared to be a skin cancer of any type; nor was there folliculitis barbae or actinic keratosis present.  The Veteran had normal skin aging appearance especially on his arms and tanning that appears normal for sun exposure.  Based on the examination, there is no skin condition or cancer that is at least as likely as not related to past radiation exposure as there is no skin condition or cancer that is present on the examination.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d) (3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b) (2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a) (2) (2013).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a) (2) (iii) (2013).  

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b) (1) (iii).  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b) (2).  These include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b) (2).  

If a claim is based on a disease other than one listed in the previous paragraph, VA shall nevertheless consider the claim under 38 C.F.R. § 3.311, provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b) (4).  

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the evidence of record, the Board finds that service connection for a skin disability, including skin cancer, is not warranted.  

The Veteran maintains that he suffers from a skin disability, including skin cancer, due to exposure to ionizing radiation.  However, the Board notes that the claimed skin conditions are not subject to the presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Specifically, the Board notes that the Veteran was not involved in a "radiation-risk activity" as defined by 38 C.F.R. § 3.309(d).  There is no evidence in the record that the Veteran participated in tests involving the atmospheric detonation of nuclear devices or that he served in Hiroshima or Nagasaki, Japan beginning on August 6, 1945, and ending on July 1, 1946.  In fact, in May 2012, the DTRA specifically found that military historical records do not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan.  Moreover, the Veteran has not provided any evidence which would tend to show that he was exposed to radiation.  

Accordingly, the only avenue for entitlement to service connection for a skin condition, including folliculitis barbae, actinic keratosis and skin cancer, under the theory that they were caused by exposure to radiation is under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

In the present case, the Veteran's available STRs, particularly his October 1946 separation examination report, fail to reflect any complaints, diagnosis, or treatment of a skin condition during service, including skin cancer.  The Board acknowledges that an April 1983 VA dermatology examination reported a history of probable recurrent folliculitis barbae; and, a diagnosis of basal cell carcinoma in April 1987, with subsequent diagnoses of actinic keratosis in 1987 and 1989.  However, upon recent VA examination in September 2012, the examiner noted that the Veteran did not have any of the specific skin conditions listed, visible or otherwise; nor did the Veteran have a benign or malignant neoplasm or metastases related to a condition in the diagnosis section.  The examiner noted that the Veteran had normal skin aging appearance especially on his arms and tanning that appears normal for sun exposure.  The examiner concluded that, based on the examination, there is no skin condition or cancer that is at least as likely as not related to past radiation exposure as there is no skin condition or cancer that is present on the examination.  As such, there is no competent medical evidence of record which demonstrates that the Veteran has been diagnosed with a skin condition due to ionizing radiation exposure.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

Moreover, to the extent that the September 2012 examination reported a diagnosis of atrophy and vascular reaction disorder at the site of skin freezing, the competent evidence of record does not establish a link between a current skin disorder and the Veteran's military service, including any exposure to ionizing radiation.  Rather, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

Although the Veteran attributes a current skin disability to his military service, including claimed exposure to radiation, the Board may discount lay evidence when such is appropriate.  As fact finder, the Board is obligated to, and fully justified in, determining whether lay evidence is incredible, i.e., because of possible bias, conflicting statements, etc.  Furthermore the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  While the evidence of record shows that the Veteran has atrophy and vascular reaction disorder at the site of skin freezing and believes the disability has been caused by his exposure to ionizing radiation during service, the Board finds that the more probative evidence shows that his disability was not manifest during service and is not connected to his service or any incident thereof.  Although Dr. Cole suggests that the Veteran has skin damage due to exposure to radiation, this opinion is accorded little probative value as the DTRA determined that the Veteran's radiation dose should be considered less than 1 rem; therefore, any risk of health effects are either too small to be observed or nonexistent.  In addition, in an August 2012 medical opinion, the Director of Compensation Service concluded that there was no reasonable possibility that the Veteran's claimed skin cancer resulted from his exposure to ionizing radiation in service.  Thus, the Board finds the opinion provided in the VA examination report of 2012 is more probative and persuasive regarding the issue of whether any current skin disability developed as a result of service, to include exposure to ionizing radiation during his period of active service.  

The Board has considered the Veteran's assertions and testimony in connection with the claim on appeal.  However, as a layman without the appropriate medical training and expertise, the Veteran simply is not competent to render a probative opinion on a medical matter, such as whether there exists a medical relationship between a skin disorder and his military service, to include presumed exposure to ionizing radiation during service.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Indeed, a Veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that the claim for service connection for a skin disorder, including skin cancer, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for folliculitis barbae, to include as due to exposure to ionizing radiation, is denied.  

Service connection for actinic keratosis, to include as due to exposure to ionizing radiation, is denied.  

Service connection for skin cancer, to include as due to exposure to ionizing radiation, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


